Per Curiam.
This is an appeal from a judgment entered in the Law Division of the Superior Court declaring an act of the Legislature, L. 1971, c. 146, unconstitutional as special legislation in violation of N. J. Const. (1947) Art. 4, § VII. The act amended A. J. S. A. 19 :32-26 which provided for the establishment of the office of superintendent of elections in certain counties of the second class. The judgment also declared a resolution of the Atlantic County Board of Chosen Freeholders establishing the office of Superintendent of Elections for Atlantic County null and void.
*272We have considered the arguments presented by defendants and find them to be without merit. The judgment is affirmed essentially for the reasons stated by Judge Francis in his opinion below.
Affirmed.